                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION


Olden Brooker,                            )
                                          )
             Plaintiff,                   )
                                          )                 C/A No.: 3:17-148-TLW
      v.                                  )
                                          )
INVISTA S.à.r.l. LLC,                     )                            ORDER
                                          )
             Defendant.                   )
__________________________________________)

        Plaintiff Olden Brooker filed this action against his former employer alleging he was

wrongfully terminated. ECF Nos. 1, 24. The matter now comes before this Court for review of

the Report and Recommendation (the “Report”) filed by Magistrate Judge Shiva V. Hodges, to

whom this case is assigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civil

Rule 73.02(B)(2)(g) (D.S.C.). ECF No. 59. In the Report, the Magistrate Judge recommends

granting Defendant INVISTA S.à.r.l. LLC’s motion for summary judgment, ECF No. 48, pursuant

to Fed. R. Civ. P. 56(a). ECF No. 59. Plaintiff filed objections to the Report on December 14,

2018, ECF No. 63, and Defendant filed its reply on January 4, 2019. ECF No. 67. This case is now

ripe for disposition.

        The Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.

§ 636. In conducting its review, the Court applies the following standard:
       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections.... The Court is not bound by the recommendation
       of the magistrate judge but, instead, retains responsibility for the final
       determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court's review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge's
       findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       In light of the standard set forth in Wallace, the Court has carefully reviewed, de novo, the

Report, the objections, the relevant filings, and the applicable law. After careful consideration, the

Court accepts the Magistrate Judge’s detailed factual and legal analysis in the Report, which

concludes the Plaintiff (i) did not present a prima facie case of discrimination and retaliation, and

(ii) did not present evidence that a defamatory statement was made or offer any evidence regarding

the source of an alleged statement. To the extent the Plaintiff’s objections present new evidence

not previously raised in their pleadings or briefing, the Court finds this is new evidence that was

not presented to the Magistrate Judge in Plaintiff’s response to the motion for summary judgment.

While a new claim is not procedurally proper, even considering that evidence, it does not change

the analysis concluding that summary judgment is appropriate.

       Therefore, IT IS ORDERED that the Report, ECF No. 59, is ACCEPTED, and the

Objections to the Report, ECF No. 63, are OVERRULED. For the reasons stated in the Report

and those stated herein, Defendant’s Motion for Summary Judgment, ECF No. 48, is GRANTED.
      IT IS SO ORDERED.


                           s/Terry L. Wooten
                           Senior United States District Judge
March 29, 2019
Columbia, South Carolina
